Citation Nr: 0612095	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-32 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for rhinosinusitis, 
currently evaluated as 
10-percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel







INTRODUCTION

The veteran served on active duty from November 1978 to June 
1983.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The September 2002 RO decision also denied a rating higher 
than 10 percent for exercise induced asthma.  And in 
response, the veteran filed a timely notice of disagreement 
(NOD) with the decision in July 2003.  But based on 
the results of an August 2003 VA examination, in an October 
2003 statement of the case (SOC) the RO increased the rating 
for the exercise induced asthma to 30 percent.  And in a 
substantive appeal (VA Form 9) submitted in November 2003, 
the veteran indicated he was satisfied with the 30 percent 
rating for his asthma.  So this claim has been resolved to 
his content and, therefore, is not before the Board.  See AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).

As for the claim that is before the Board - for a rating 
higher than 10 percent for the rhinosinusitis, this claim is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  VA will notify the veteran if further action 
is required on his part.




REMAND

Reasons for remand

The Veterans Claims Assistance Act (VCAA)

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  The Court 
indicated that in cases, as here, involving claims for higher 
ratings for even established service-connected disabilities, 
proper VCAA notice includes advising the veteran that an 
effective date will be assigned in the event a higher rating 
is granted.  The VCAA notice also must include an explanation 
of the type of evidence that is needed to establish an 
effective date.  The veteran has not received this required 
notice.

VA examination 

A preliminary review of the record also reflects that the 
veteran was last afforded a VA examination regarding his 
service-connected rhinosinusitis in August 2003, so about 21/2 
years ago.  Consequently, he should be reexamined to 
determine the current severity of his disability.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination).



The veteran is also service connected for another respiratory 
condition, exercise induced asthma (now rated 30-percent 
disabling).  It is unclear, however, the extent of his 
respiratory impairment that is attributable to his asthma as 
opposed to his rhinosinusitis.  So medical comment is needed 
concerning this, as well.  See 38 C.F.R. § 4.14 (VA's anti-
pyramiding regulation) and Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (VA adjudicators must be able to clinically 
distinguish, by competent medical evidence, the extent of 
symptoms that are attributable to the specific condition at 
issue).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The letter should also ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of any 
health care providers, VA and/or private, 
who have treated him for rhinosinusitis 
since the August 2003 VA examination.  
After securing any necessary 
authorization (VA Form 21-4142), the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.



2.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of his rhinosinusitis.  
All diagnostic testing and evaluation 
needed to make this determination 
should be performed, and all findings 
should be reported in detail.  Based 
solely on the symptomatology attributed 
to the service-connected rhinosinusitis 
(as opposed to the exercise induced 
asthma), the examiner should indicate 
the following:  

Does the veteran experience three or 
more incapacitating episodes (i.e., one 
requiring bed rest and treatment by a 
physician) per year of sinusitis 
requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or 
more than six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting?

Discuss the rationale for any opinion 
expressed.  The claims folders, 
including a copy of this REMAND, must 
be made available to and reviewed by 
the examiner for the veteran's 
pertinent medical history.

3.  Then readjudicate the claim for a 
rating higher than 10 percent for the 
rhinosinusitis in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to 
respond to it before returning the 
claim to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





